DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-35 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 and 02/09/2021 was filed after the mailing date of OA on 10/05/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered.
Applicant argues (pp 10) that the Strubbe reference fails to determine a final emotional state of the user comprising both the first emotional state and the first weight and the second emotional state and the second weight.  In response to this argument, Examiner disagrees.  Strubbe teaches that for each classified mood, a weighted vector is computed.  Strubbe further teaches that a final emotional state is determined and is based on the determined moods (each classified with a weighted vector).  See Strubbe, Col 12 ln 21-24, “The mood vector may be 290 may combine this information with other classifier signals to generate a mood/personality state vector indicating an emotional state of heightened anxiety.”  This shows that the first emotional state is determined (and weighted) based on a chat statement being analyzed and the second emotion state is determined (and weighted) based on visual parameters.  Strubbe teaches that the final emotional state is based on more than one mood, see Col 31 ln 56-63, “The video image classifier 240 has classified the user's facial expression as sad (first emotion). The user's replies contain other words that indicate a sad mood (second emotion). The audio classifier 210 classifies the user's voice as weak and low in pitch (third emotion). The mood/personality classifier 290 combines these classifications to generate a metaclassification of the user's mood, which is melancholy (final determined emotional state)”.
Applicant argues (pp 14-15) that the combination of Strubbe and Breazeal does not describe “identifying an emotional state of the user using as input to the identifying a presence of a second person with the user”.  In response to this argument, Examiner agrees.  An updated search was conducted and an art was found to teach on that limitation:  US Patent 10,133,918 (Chang).
Please see updated rejection below.

Claim Objections
Claim 33 is objected to because of the following informalities:  The claim recites “the one or more other pieces of data comprising visually captured parameters of the user comprising other people present with the user” in lines 5-7.  The limitation is missing a semicolon at the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16, 30 (and dependents) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 16 recites the limitation "the visually captured parameters of the user", lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "based, at least in part, on the environmental data of the user", lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17, 19, 21, 23, 26-27, 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,731,307 (Strubbe).

Regarding Claim 16:
Strubbe teaches A method for operating a chat engine and providing emotionally tailored chat responses to a user (Fig 1, server 140, chat engine servers.  Fig 2, Response data store 440 (memory).  FIG. 10, the conversation simulator detects the sad mood of a user and generates a sympathetic response. It also uses preference data in a profile database to make a suggestion, Col 31 ln 52-57):
receiving user data from a user interacting with the chat engine, the user data comprising a chat statement from the user and one or more other pieces of data captured from the user (Fig 2, Input user interface 400, "text and other signals" go to Input Parser 410.  The mood/personality classifier 290 stores personality data regarding the user and has detected, from previous conversations, the user's mood. These are indicated in an output signal applied to the event/class processor 207, Col 30 ln 29-32):
determine a first emotional state of the user from, at least in part, the user data (The video image classifier 240 has classified the user's facial expression as sad (first emotion). The user's 
determine a first weight for the first emotional state (The mood vector may be defined as a weight for each mood class, the weight indicating the probability that the mood is indicated by the use of a corresponding word or phrase, Col 12 ln 21-24);
determine a second emotional state of the user from, at least in part, the visually captured parameters of the user (A video image of a scene in which the user resides can be processed and objects or events discernable in the video image may be classified to supply information about what is going on with the user, Col 12 ln 10-13.  FIG. 10, the conversation simulator detects the sad mood of a user and generates a sympathetic response. It also uses preference data in a profile database to make a suggestion. The video input 255 includes the face of the user. The video image classifier 240 has classified the user's facial expression as sad, Col 31 ln 52-57.);
determine a second weight for the second emotional state (If the mood/personality classifier 290 receives a signal from the video image classifier 240, indicating the user is moving in a fashion consistent with being agitated, that mood/personality classifier 290 may combine this information with other classifier signals to generate a mood/personality state vector indicating an emotional state of heightened anxiety, Col 26-27 ln 62-67, 1.  The mood vector may be defined as a weight for each mood class, Col 12 ln 21-24);
determine a final emotional state of the user comprising both the first emotional state and the first weight and the second emotional state and the second weight (The video image classifier 240 has classified the user's facial expression as sad (first emotion). The user's replies contain 
execute response selector components to determine one or more responses to the chat statement (Fig 2, Event/class processor 207 feeds input to Response generator 415),
identify an emotionally tailored chat response from the one or more responses to provide the user based on the determined final emotional state of the user (Response templates used by the conversation simulator may each be provided with a vector indicating the appropriateness of the template to the various moods.  A net score for each alternative template competing to be used to generate the next response may be weighted by a dot product of the mood class vector and the template vector.  Any other scheme where the mood indication is used to alter the choices for output templates may be used. The final decision of which output template to use in generating the conversation simulator's response may be altered by the alternative mood signals, Col 12 ln 36-46),
and direct the client computing device to present the emotionally tailored chat response to the user (The conversation simulator may be given the capability of recognizing the emotional state of the user and respond to it, changing its responses as the emotional state of the user changes.  For example, it may recognize when the user is sad or happy and when the user's emotional state changes from sad to happy, Col 11, ln 58-63.  Fig 10, Response generator 415 provides a response (emotionally tailored) to the user Text to Speech 275).


Strubbe teaches the invention of Claim 16 as described.
Strubbe teaches wherein the method further comprises determining that a response to the chat statement requires a predefined skill (The audio classifier 210 may  generate a signal to which the response generator 415 selects an alternative response template according to a rule in its programming indicating that laughs should be followed by responses that include jokes, Col 27 ln 42-48.  The response generator 415 is programmed with the simple rule that laughter should be followed with a funny declaration or joke, Col 31 ln 20-22).  The simple rule is equated to a predefined skill.  See the instant specification [0067] The skills selector 226 may include a set of predefined skills, such as singing a song, telling a funny story).

Regarding Claim 19:
Strubbe teaches the invention of Claim 16 as described.
Strubbe teaches wherein the method further comprises accessing a knowledge-based index of information related to target users and generating a response that includes information from the knowledge-based index (The templates may be stored with canonical key word descriptors and indexed to permit searching. A search vector may be formed with key words and other current classifications, such as mood, personality, audio, etc. to find the current templates. The key word portion of the search vector need not be an ordered set of key words. The key word portion 20 may include connectors such as proximity connectors, required words, and alternative words, Col 18 ln 15-21).


Strubbe teaches the invention of Claim 16 as described.
Strubbe teaches wherein the method further comprises generating a probing response for engaging with the user to gather additional chat statements (Conversation stimulator (proactive probe) may make some choices relevant and perhaps witty comment (proactive response) about what the user has just said, and then offer support and encourage the user to continue or elaborate (engaging the user), Col 11 ln 43-46).

Regarding Claim 23:
Strubbe teaches the invention of Claim 16 as described.
Strubbe teaches wherein the method further comprises generating a sanitized response based on web domain-specific data or question-and- answer pairs (Conversation stimulator (proactive probe) may make some choices relevant and perhaps witty comment (proactive response) about what the user has just said, and then offer support and encourage the user to continue or elaborate (engaging the user).  This will require that a companionable conversation simulator have a large number of templates (question answer pairs), Col 11 ln 43-53).

Regarding Claim 26:
Strubbe teaches the invention of Claim 16 as described.
Strubbe teaches wherein the first weight is not equal to the second weight (The mood vector may be defined as a weight for each mood class, the weight indicating the probability that the mood is indicated by the use of a corresponding word or phrase, Col 12 ln 21-24).


Strubbe teaches the invention of Claim 16 as described.
Strubbe teaches wherein the method further comprising determining the first emotion from environmental data (The video image classifier 240 has classified the user's facial expression as sad, Col 31 ln 56-63.  A video image of a scene in which the user resides can be processed and objects or events discernable in the video image may be classified to supply information about what is going on with the user, Col 12 ln 4-13, Col 12 ln 4-13),
and the second emotion from visual data (If the mood/personality classifier 290 receives a signal from the video image classifier 240, indicating the user is moving in a fashion consistent with being agitated, that mood/personality classifier 290 may combine this information with other classifier signals to generate a mood/personality state vector indicating an emotional state of heightened anxiety, Col 26-27 ln 62-67, 1).

Regarding Claim 30:
Strubbe teaches A method for operating a chat engine and providing emotionally tailored chat responses to a user, comprising (Fig 1, server 140, chat engine servers.  Fig 2, Response data store 440):
receiving user data from a user interacting with the chat engine, the user data comprising a chat statement from the user (Fig 2, Input user interface 400, "text and other signals" go to Input Parser 410.  The mood/personality classifier 290 stores personality data regarding the user and has detected, from previous conversations, the user's mood. These are indicated in an output signal applied to the event/class processor 207, Col 30 ln 29-32),

identifying a first emotional state of the user based, at least in part, on the user data (The user's replies contain other words that indicate a sad mood, Col 31 ln 56-63),
identifying a second emotional state of the user based, at least in part, on the environmental data of the user (The video image classifier 240 has classified the user's facial expression as sad, Col 31 ln 56-63.  Environmental data of the user, Col 12 ln 4-13);
determining a final emotional state of the user comprising both the first emotional state and the second emotional state (The video image classifier 240 has classified the user's facial expression as sad (first emotion). The user's replies contain other words that indicate a sad mood (second emotion). The audio classifier 210 classifies the user's voice as weak and low in pitch (third emotion). The mood/personality classifier 290 combines these classifications to generate a metaclassification of the user's mood, which is melancholy (determined emotional state), Col 31 ln 56-63);
identifying a chat statement of the user based on the user data (The mood/personality classifier 290 stores personality data regarding the user and has detected, from previous conversations, the user's mood. These are indicated in an output signal applied to the event/class processor 207, Col 30 ln 29-32);

and directing the client computing device to present the emotionally tailored chat response to the user (The conversation simulator may be given the capability of recognizing the emotional state of the user and respond to it, changing its responses as the emotional state of the user changes.  For example, it may recognize when the user is sad or happy and when the user's emotional state changes from sad to happy, Col 11, ln 58-63.  Fig 10, Response generator 415 provides a response (emotionally tailored) to the user Text to Speech 275).

Regarding Claim 31:
Strubbe teaches the invention of Claim 30 as described.
Strubbe teaches wherein the selector components are executed in parallel (FIG. 10, the conversation simulator detects the sad mood of a user and generates a sympathetic response. It also uses preference data in a profile database to make a suggestion. The video input 255 includes the face of the user. The video image classifier 240 has classified the user's facial expression as sad, Col 31 ln 52-57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,731,307 (Strubbe) in view of US Patent 10,133,918 (Chang).

Regarding Claim 33:
Strubbe teaches One or more computer-storage memory embodied with machine-executable instructions for performing a method of providing emotionally tailored chat conversations to a user on a client computing devices, the instructions comprising (Fig 1, server 140, chat engine servers.  Fig 2, Response data store 440.  FIG. 10, the conversation simulator detects the sad mood of a user and generates a sympathetic response. It also uses preference data in a profile database to make a suggestion, Col 31 ln 52-57): 
receiving user data comprising a first chat statement of a user and one or more other pieces of data captured from the user (Fig 2, Event/class processor 207 feeds input to Response generator 415.  The event/class processor 207 combines state information from multiple classifiers to generate an environment/user state signal indicating the current status of the system's environment, including the user, Col 21 ln 25-29),
the one or more other pieces of data comprising visually captured parameters of the user comprising other people present with the user (The video image classifier 240 may be 
executing response selector components to determine one or more potential chat responses to the first chat statement (FIG. 10, the conversation simulator detects the sad mood of a user and generates a sympathetic response.  It also uses preference data in a profile database to make a suggestion. The video input 255 includes the face of the user. The video image classifier 240 has classified the user's facial expression as sad, Col 31 ln 52-57);
calculating likelihood values that the potential chat responses can maintain the identified emotional state of the user (Response templates used by the conversation simulator may each be provided with a vector indicating the appropriateness of the template to the various moods.  A net score for each alternative template competing to be used to generate the next response may be weighted by a dot product of the mood class vector and the template vector, Col 12 ln 36-46.  In a chatterbot embodiment, the substance of the conversation may be altered in response to the mental state and/or personality class, for example, by changing the topic of conversation to a favorite subject when the user is sad or by telling a joke when the user is in a good mood, Abstract ln 5-9).  This shows that the response for maintaining or improving a user's mood is based on the calculated likelihood values);
generating a first emotionally tailored chat response based on the calculated likelihood values (Response templates used by the conversation simulator may each be provided with a 
and directing the client computing device to present the first emotionally tailored chat response to the user (The conversation simulator may be given the capability of recognizing the emotional state of the user and respond to it, changing its responses as the emotional state of the user changes.  For example, it may recognize when the user is sad or happy and when the user's emotional state changes from sad to happy, Col 11, ln 58-63.  Fig 10, Response generator 415 provides a response (emotionally tailored) to the user Text to Speech 275).
Strubbe does not teach identifying an emotional state of the user using as input to the identifying a presence of a second person with the user.
Chang teaches, in the same field of endeavor, A system and method for generate a mood log based on user images, Abstract.
Chang also teaches identifying an emotional state of the user using as input to the identifying a presence of a second person with the user (Image module 120 monitors the client device 110 and captures an image from a camera of the client device in response to an interaction with another person.  The log module 260 can store a time stamp for each mood level to provide additional accuracy regarding a user's mood relative to a user's interaction with another person, Col 11-12 ln 64-67, 1-3.  Because the average mood level for the user when interacting with person A, is seven (e.g. between the ""serenity"" mood level and the 'joy"" mood level), the log 
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Strubbe per Chang, so as to include the details of identifying an emotional state of the user using as input to the identifying a presence of a second person with the user.   It would have been advantageous to include these details as discussed above as it would allow the invention to gain a more comprehensive determination of the user’s emotion.  

Regarding Claim 34:
Strubbe (as modified by Chang) teaches the invention of Claim 33 as described.
Strubbe teaches generating a probing question to ask the user (conversation simulator:  Example 1:  Tell me, more about why you hate…. Since the template is a question and usually would be expected to elicit information of an intimate and sensitive nature, the emphasis on the words in the variable may fall off at the end, Col 9 ln 9-20),
receiving a second chat statement of the user in response to the probing question being presented to the user (If the user barges-in when the conversation simulator is talking, the conversation simulator must be able to recognize this and stop talking, and respond appropriately, Col 10 ln 5-7),
generating a second emotionally tailored chat response based on the second chat statement and the first chat statement; and transmitting the second emotionally tailored chat response to the client computing device for presentation to the user (Example 2:  if the user says, 

Regarding Claim 35:
Strubbe (as modified by Chang) teaches the invention of Claim 33 as described.
Strubbe teaches capturing an image of the user while the user is saying the first chat statement and using the captured image of the user in said generating of the first emotionally tailored chat response based on the calculated likelihood values (FIG. 10, the conversation simulator detects the sad mood of a user and generates a sympathetic response. It also uses preference data in a profile database to make a suggestion. The video input 255 includes the face of the user. The video image classifier 240 has classified the user's facial expression as sad, Col 31 ln 52-57),
based on the calculated likelihood values (Response templates used by the conversation simulator may each be provided with a vector indicating the appropriateness of the template to the various moods.  A net score for each alternative template competing to be used to generate the next response may be weighted by a dot product of the mood class vector and the template vector, Col 12 ln 36-46.  In a chatterbot embodiment, the substance of the conversation may be altered in response to the mental state and/or personality class, for example, by changing the topic of conversation to a favorite subject when the user is sad or by telling a joke when the user is in a good mood, Abstract ln 5-9).  This shows that the response for maintaining or improving a user's mood is based on the calculated likelihood values.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,731,307 (Strubbe) in view of US PGPub 2007/0294229 (Au).

Regarding Claim 18:
Strubbe teaches the invention of Claim 16 as described.
Strubbe does not teach further comprising that the chat statement is asking a specific frequently asked question related to a chat engine providing the chat conversation and generating a response that includes specific information about the chat engine.
Au teaches, in the same field of endeavor, A method and system for producing a document set in response to the request, producing category descriptors for the document set, transmitting the category descriptors to a chatterbot response composer for producing a chatterbot response, and providing the response to the user, Abstract.
Au also teaches further comprising that the chat statement is asking a specific frequently asked question related to a chat engine providing the chat conversation and generating a response that includes specific information about the chat engine ([0091] a user might ask "Why are you asking so many questions?" Selecting from such a previously stored story about asking questions, a chatterbot could reply, 'Tm trying to help you by understanding what you want").
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Strubbe per Au, so as to include further comprising that the chat statement is asking a specific frequently asked question related to a chat engine providing the chat conversation and generating a response that includes specific information about the chat engine.   It would have been advantageous to include these details as .

Claims 22, 25, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,731,307 (Strubbe) in view of US PGPub 20170180294 priority date 12/21/2015 (Milligan).

Regarding Claim 22:
Strubbe teaches the invention of Claim 16 as described.
Strubbe does not teach wherein the method further comprises generating a response based on a pattern of behavior for the user.
Milligan teaches wherein the method further comprises generating a response based on a pattern of behavior for the user ([0084] the model builder 224 generates the model to include user statistics and user behavior pattern data.  [0099] Only send automatic messages (Happy Birthday) if contextual condition is determined appropriate).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Strubbe per Milligan, so as to include wherein the method further comprises generating a response based on a pattern of behavior for the user.   It would have been advantageous to include day/calendar patterns as this would allow the invention to provide contextually appropriate responses.


Strubbe teaches the invention of Claim 16 as described.
Strubbe does not teach wherein the method further comprises generating a universal response to the chat statement.
Milligan teaches wherein the method further comprises generating a universal response to the chat statement ([0115] A one-tap suggestion offered by the response predictor 232 based on the context of a conversation is convenient for a user in many ways (e.g., time, safety). For example, when user A sends user B a chat conversation, the response predictor 232 can send a one-tap suggestion saying that "I am driving" or even send "I will be home in 20 minutes" for user B to respond user A.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Strubbe per Milligan, so as to include wherein the method further comprises generating a universal response to the chat statement.   It would have been advantageous to include these details as discussed above, as this would allow the invention to be flexible and implement machine-learning based on general situations where an emotion cannot be derived.

Regarding Claim 28:
Strubbe teaches the invention of Claim 16 as described.
Strubbe does not teach determine one or more rewards for the one or more responses based on the final emotional state of the user, and select the emotionally tailored chat response based on the rewards.

It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Strubbe per Milligan, so as to include determine one or more rewards for the one or more responses based on the final emotional state of the user, and select the emotionally tailored chat response based on the rewards.   It would have been advantageous to include rewards (emotional transition for the user) as this would allow the invention to provide comprehensive and appropriate suggested responses.

Regarding Claim 29:
Strubbe teaches the invention of Claim 28 as described.
Strubbe does not teach wherein the rewards are based on calculated likelihoods that the one or more responses can create an emotional transition in the user or maintain the final emotional state of the user.
Milligan teaches wherein the rewards are based on calculated likelihoods that the one or more responses can create an emotional transition in the user or maintain the final emotional state of the user ([0113] the response predicator 232 predicts how a user would want to reply a question based on the contextual indicators and the conversational analysis from the conversation analyzer 226 and the machine learning model from the model builder 224).  This response would 
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Strubbe per Milligan, so as to include wherein the rewards are based on calculated likelihoods that the one or more responses can create an emotional transition in the user or maintain the final emotional state of the user.   It would have been advantageous to include determining likelihoods for emotional transition as this would allow the invention to provide comprehensive and appropriate suggested responses.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,731,307 (Strubbe) in view of US PGPub 2006/0026231 (Degenhardt).

Regarding Claim 20:
Strubbe teaches the invention of Claim 16 as described.
Strubbe does not teach wherein the method further comprises generating a response that recommends a designation of an expert.
Degenhardt teaches, in the same field of endeavor, a collaborative bot service is connected with the repository framework configured to extract a topic from a portion of the collaboration data, and create a link between the portion of the collaboration data and an information resource related to the collaboration data based on the topic, Abstract.
Degenhardt also teaches wherein the method further comprises generating a response that recommends a designation of an expert ([0015] Each bot is further configured to extract a topic from the portion of collaboration data 110, and create a link between the portion of collaboration 
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Strubbe per Degenhardt, so as to include wherein the method further comprises generating a response that recommends a designation of an expert.  It would have been advantageous to include recommending experts for identified needs along with third party services as this would allow the invention to provide a more comprehensive set of suggested responses for the user.

Claims 24, 32 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,731,307 (Strubbe) in view of US PGPub 20170180276 priority date 12/21/2015 (Gershony).

Regarding Claim 24, 32:
Strubbe teaches the invention of Claims 16, 30 as described.
Strubbe does not teach wherein the method further comprises generating a response using an RNN procedure.
Gershony teaches, in the same field of endeavor, on methods that automatically analyze one or more of content of one or more messaging conversations and/or user information to automatically provide suggestions to a user within a messaging application, [0002].
Gershony also teaches wherein the method further comprises generating a response using an RNN procedure (Fig 1B, [0067] generating suggestions by receiving suggestions from a model that uses recurrent long-term short-term neural network).


Conclusion/Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.J.H/Examiner, Art Unit 2454      

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454